DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

PRELIMINARY AMENDMENT
The amendment filed 11/13/2019 is acknowledged. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a sensor and the components it includes but does not describe what the improvement by the components or the sensor as a whole is to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sapphire Sensor for measuring pressure and temperature with improved stress and temperature variation compensation.

Allowable Subject Matter
Claims 38-41 and 51-65 are allowed.
May et al US 20070013914 (hereinafter “May”) discloses a diaphragm optic sensor comprises a single crystal ferrule, preferably single crystal sapphire, including a bore having an optical fiber disposed therein and a diaphragm attached to the ferrule, the diaphragm being spaced apart from the ferrule to form a Fabry-Perot cavity. The cavity is formed by creating a pit in the ferrule or in the diaphragm, or by interposing a spacer between the diaphragm and ferrule. The components of the sensor are preferably welded together, preferably by laser welding. In some embodiments, the entire ferrule is bonded to the fiber along the entire length of the fiber 
However, May fails to disclose an interrogator for detecting a deflection and an optical path distance (OPD) of the cavity based on at least two light signals having similar wavelengths and coherence lengths reflected off of surfaces of said diaphragm and said base, wherein said coherence lengths at of intermediate length between an OPD of said cavity and OPDs of other pairs of surfaces of said diaphragm and said base; wherein a quadrature phase detection unit is provided, the quadrature phase detection unit being configured to demodulate one or more signals received by the interrogator. Similar reasoning is analogous to claim 55.
Vernooy et al US 20100245840 (hereinafter “Vernooy”) discloses an optical pressure sensor interrogation system is provided. The system includes a light source for providing an optical signal to an optical pressure sensor and an optical coupler for receiving a reflected signal from the optical pressure sensor. The optical coupler splits the reflected signal and provides a first portion of the reflected signal to a first optical detector. The system further includes a filter for receiving a second portion of the reflected signal and providing a filtered signal to a second optical detector and a processing circuitry configured to obtain pressure based on a division or a subtraction of light intensities of the first and the second optical detector output signals. The processing circuitry is further configured to provide a feedback signal to the light source to control a wavelength of the optical signal. (Fig 1-12, Paragraph 0026-0044)
However, Vernooy fails to disclose an interrogator for detecting a deflection and an optical path distance (OPD) of the cavity based on at least two light signals having similar wavelengths and coherence lengths reflected off of surfaces of said diaphragm and said base, wherein said coherence lengths at of intermediate length between an OPD of said cavity and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855